Per Curiam. The only questions presented by argument of counsel for our consideration are, that the verdict is against the evidence, and the- court erred in giving instructions for appellee and refusing proper instructions asked by appellant. These questions can not be considered by us, mdess ]-resented by a bill of exceptions containing the evidence and instructions. There is a paper in the record purporting to be a bill of exceptions, but is neither signed nor sealed by the judge who tried the cause, as the statute requires, in order to make it a part of the record. In such case, such a paper, though copied into the record by the clerk below, constitutes no part of the record and can not be considered by this court. James v. Sprague, 2 Scam. 5; Miller v. Jenkins, 44 Ill. 448; Reeves v. Reeves, 54 Ill. 332. We can not therefore inquire whether the court erred as suggested in argument. Judgment affirmed.